Case 9:18-cv-81147-BB Document 55 Entered on FLSD Docket 09/18/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                        Case No. 9:18–CV–81147–BLOOM–REINHART

  UNITED STATES OF AMERICA,              )
                                         )
           Plaintiff,                    )
                                         )
           v.                            )
                                         )
  ISAC SCHWARZBAUM,                      )
                                         )
           Defendant.                    )
  _______________________________________)

    UNOPPOSED MOTION TO EXEMPT EXHIBITS FROM ELECTRONIC FILING

        The United States requests relief under Local Rule 5.3(b)(3)(C) from the requirement that

 the exhibits in this case be filed in the CM/ECF system, or in the alternative permission to file

 them under seal.

        The exhibits in this case include of over 5,000 pages of bank records and tax returns. For

 most of these exhibits, each page contains confidential information that must be redacted under

 Fed. R. Civ. P. 5.2. In addition to being burdensome to redact, the redacted documents would

 still contain a large amount of information regarding Isac Schwarzbaum’s personal finances.

 Local Rule 5.3(b)(3)(C) allows, when permitted by order of the Court, that these exhibits not be

 filed in the CM/ECF system and not be redacted to comply with the CM/ECF Administrative

 Procedures, Section 6.


                                       RELIEF REQUESTED

        The United States requests the Court issue an order exempting these exhibits from

 electronic filing as specified in the attached proposed order, or in the alternative, allow the

 parties to file the exhibits under seal without redaction.



                                                   1
Case 9:18-cv-81147-BB Document 55 Entered on FLSD Docket 09/18/2019 Page 2 of 2



                               CERTIFICATE OF CONFERRAL

        Pursuant to Local Rule 7.1(a)(3), I certify that I conferred with counsel for the Defendant

 who does not object to the relief sought.

                                              /s/ John P. Nasta, Jr.
                                              JOHN P. NASTA, JR.
                                              Florida Bar #1004432
                                              U.S. Department of Justice, Tax Division

 Date: September 18, 2019


                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General
                                              Tax Division, U.S. Department of Justice

                                              /s/ John P. Nasta, Jr.
                                              JOHN P. NASTA, JR. (Fla. Bar. No. 1004432)
                                              MARY ELIZABETH SMITH
                                              JEFFREY N. NUÑEZ
                                              MICHAEL N. WILCOVE
                                              Trial Attorneys, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 14198
                                              Washington, D.C. 20044
                                              202-353-1988 (Smith)
                                              202-307-6560 (Nasta)
                                              202-514-9868 (f)
                                              Mary.E.Smith@usdoj.gov
                                              John.Nasta@usdoj.gov
                                              Michael.N.Wilcove@usdoj.gov
                                              Jeffrey.N.Nunez@usdoj.gov

                                              Of counsel:

                                              ARIANA FAJARDO ORSHAN
                                              United States Attorney
                                              Southern District of Florida




                                                 2
